Citation Nr: 1717208	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-37 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include generalized anxiety disorder, not otherwise specified.

4.  Entitlement to service connection for myasthenia gravis.

5.  Entitlement to special monthly pension based on aid and attendance or housebound status.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1990 to August 1991, including in the southwest Asia theater of operations during the Persian Gulf War, and additional unverified U.S. Army National Guard (ANG) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009, November 2011, and November 2012 rating and administrative decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In the October 2009 rating decision, the RO reopened and denied a claim of service connection for tinnitus on the merits and also denied the Veteran's claims of service connection for PTSD and for bilateral shin splints (which was characterized as a bilateral shin condition).  The Veteran disagreed with this decision later in October 2009.  He testified at an RO hearing in March 2010; a copy of the RO hearing transcript has been added to the record.  He perfected a timely appeal in September 2010.

In the November 2011 rating decision, the RO denied the Veteran's claims of service connection for myasthenia gravis and for an acquired psychiatric disability other than PTSD, to include generalized anxiety disorder, not otherwise specified (which was characterized as anxiety).  The Veteran disagreed with this decision later in November 2011.  He perfected a timely appeal in July 2012.

In the November 2012 administrative decision which denied the Veteran's claim of entitlement to special monthly pension based on aid and attendance or housebound status.  The Veteran disagreed with this decision later in November 2012.  He perfected a timely appeal in September 2013.  In December 2015, after reopening the claim of entitlement to service connection for tinnitus, the Board characterized the appeals as stated on the title page of this decision.

The issues of entitlement to service connection for PTSD and entitlement to special monthly pension based on aid and attendance or housebound status is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  With reasonable doubt resolved in the Veteran's favor, his tinnitus is etiologically related to military service.  

2.  With reasonable doubt resolved in the Veteran's favor, his anxiety is etiologically related to military service.  

3.  Myasthenia gravis is not etiologically related to military service.  


CONCLUSIONS OF LAWS

1.  The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for anxiety disorder, NOS are met. 38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for myasthenia gravis are not met. 38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

For the Veteran's claims of entitlement to service connection for tinnitus and anxiety, the Board grants the benefit sought.  Thus, any error in VA's duties to notify and assist for these claims is harmless.  

VA's duty to notify was satisfied by a September 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including records from the Social Security Administration (SSA), are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his myasthenia gravis. 

The Veteran was afforded a VA examination in October 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

	Tinnitus

The Veteran contends he has tinnitus as a result to exposure to acoustic trauma during his active military service.  He submitted the current claim of entitlement to service connection in December 2008.

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).

During his previous claim of entitlement to service connection for tinnitus, the Veteran presented for a VA examination in November 2005.  At that time, the examiner noted that the Veteran had reported having bilateral, intermittent mild tinnitus for five years.  The examiner opined that the tinnitus reported by the Veteran is that which occurs in the normal population and is not considered pathologic.  

In an August 2007 VA examination, the Veteran reported having a history of military noise exposure from heavy equipment and aircraft. Post-service, he did body work on cars.  However, he reportedly wore ear protection for this work.  The examiner noted mild, intermittent tinnitus with an onset date of approximately seven years prior to the examination.  

A June 2009 VA examination for hearing loss shows a diagnosis of tinnitus.  However, no etiological opinion was provided.  The examiner did note tinnitus to be mild and intermittent, and beginning in 1991.

The Veteran testified at his March 2010 AOJ hearing that he experienced tinnitus while he was deployed to Saudi Arabia in support of Operation Desert Shield/Desert Storm in 1990-1991. 

On VA audiology examination in June 2010, the Veteran complained of mild bilateral intermittent tinnitus for the previous 10 years.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported an in-service history of noise exposure due to his work as a truck driver.  The VA examiner stated:

It is not possible to determine if the tinnitus is related to military noise exposure without resorting to mere speculation.  Although tinnitus may be a symptom of hearing loss, there is no direct causal relationship between the two; therefore, it is not likely that the tinnitus is a result of the Veteran's service connected hearing loss.

This examiner also stated that there was no evidence of tinnitus in the Veteran's service treatment records.  The diagnoses included bilateral subjective tinnitus.

The Board remanded the claim in December 2015 to obtain an additional VA examination in opinion in light of the speculative language in the June 2010 VA examination.  Pursuant to this remand, VA provided another examination in February 2016.  The Veteran reported that tinnitus had been present for 15 years.  The examiner opined that, she was unable to provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  The examiner based this determination on the Veteran's reported history of significant noise exposure both during and after military service.  When asked to provide an addendum opinion with rationale, the examiner repeated her determination and cited to the Veteran's in-service and post-service exposure to noise exposure.  

After a careful review of the evidence, the Board notes that the VA examinations of record are inconclusive as to the question of a medical nexus between the Veteran's diagnosed tinnitus and his military service.  The Veteran has conceded exposure to acoustic trauma during his military service, and he is presently service-connected for bilateral hearing loss.  However, the June 2009, June 2012, and February 2016 examinations did not result in opinions because the examiner did not wish to speculate due to in-service and post-service noise exposure.  These opinions were rendered despite the Veteran's report that tinnitus had onset around 2000.  That is, in the August 2007 examination, the Veteran reported having tinnitus for seven years.  In the 2010 VA examination, the Veteran reported having tinnitus for the previous 10 years.  In February 2016, the Veteran reported having tinnitus for the previous 15 years.  The Veteran separated from active service in 1991.  Thus, his reported onset date of tinnitus was approximately 9 years after his separation from service.  Notwithstanding the reported temporal gap between the Veteran's service and his reported onset date of tinnitus, the examiner did not speculate because the Veteran was exposed to acoustic trauma during his military service.  In short, the evidence from the VA examinations is inconclusive.  

Next, at the August 2007 VA examination, the Veteran reported wearing ear protection for in his post-service occupation.  In addition, the Veteran testified that he did experience some ringing in his ears during his service in Saudi Arabia in 1990-1991.  Further, in his March 2010 hearing, Veteran reported experiencing some symptoms of tinnitus immediately after exposure to acoustic trauma during his military service.  To the extent the Veteran's statements placing the onset of tinnitus symptoms inside his military service are contradicted by his statements provided in the various VA examinations of record, the probative value of such ordinarily competent diagnoses of tinnitus are somewhat limited by historical inconsistency.  

However, the Board does find the Veteran's August 2007 reports that he used ear protection in his post-service occupation to be credible.  This is significant because the only other identified potential cause of the Veteran's tinnitus is acoustic trauma during military service.  If post-service causes of tinnitus are ruled out because the Veteran wore ear protection, then acoustic trauma during service is the only remaining identified potential cause.  In light of the Veteran's credible statements that he wore ear protection in his post-service occupation, the Board resolves reasonable doubt in his favor and finds that his present diagnosis of tinnitus is etiologically related to acoustic trauma sustained during military service.  

Therefore, the Board finds that service connection for tinnitus is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	Psychiatric disorder other than PTSD

The Veteran submitted a claim of entitlement to service connection for PTSD in December 2008.  In an October 2009 Notice of Disagreement for a separately adjudicated claim of entitlement o service connection for PTSD, the Veteran's representative contended that the diagnosed anxiety disorder is due to Middle East military traumatic incidents.  

The Veteran's service treatment records do not document a diagnosis of or treatment for any psychiatric disorder.  However, development during the Veteran's claim revealed that the Veteran's unit was subjected to Iraqi Scud missile attacks during his service in Saudi Arabia from January through February 1991.  

At a VA examination in July 2009, the Veteran was diagnosed with anxiety disorder, not otherwise specified.  During the clinical interview, when asked to comment on any traumatic events during his period of service in 1990 for Desert Shield/Storm, the Veteran began crying and indicating that it was very difficult for him to discuss his experiences.  However, the Veteran did acknowledge intrusive thoughts of "Saudi Arabia every day."  Having ruled out PTSD, the examiner did not provide an etiological opinion for diagnosed anxiety.  

In a VA examination conducted in what appears to be July 2011 due part of the report missing, the Veteran was again diagnosed with anxiety, and PTSD was ruled out.  The examiner opined that anxiety more likely than not has some influence from the Veteran's military experiences.  However, the examiner was unable to determine without mere speculation the extent of the influence or if a full diagnosis of PTSD will be met in the future.  

After a review of the evidence, the Board finds that service connection for anxiety disorder is warranted.  The Veteran presently has anxiety, as shown through VA examinations in July 2009 and July 2011.  This diagnosis is also confirmed in various VA treatment records.  Further, the July 2011 VA examiner provided an adequate opinion that favorably linked the Veteran's diagnosed anxiety to his military service.  The opinion was predicated on a review of the Veteran's medical records, and the examiner's discussion of the Veteran's military and clinical history reflects knowledge of the same.  The Board acknowledges that the rationale was somewhat ambiguous insofar as the examiner did not comment on what portion of the Veteran's anxiety was due to service.  However, absent any negative opinion, the Board resolves reasonable doubt in the Veteran's favor and finds that anxiety disorder, not otherwise specified, is etiologically related to the Veteran's military service.  38 C.F.R. § 3.102.

	Myasthenia Gravis

The Veteran claims that presently diagnosed myasthenia gravis is related to exposure to toxins or fumes emanating from burn pits or incinerations during his service in Desert Storm/Shield.  

In March 2010, the Veteran presented at the VA emergency department with right eye ptosis and a droopy eye lid, both symptoms being present for one week.  The Veteran was initially thought to have Bell's palsy, and he was started on therapy and treatment with neurology.  In a referral visit in July 2010, the Veteran was diagnosed with myasthenia with sero positive antibodies.  

In a January 2011 VA brain and spinal cord examination, the Veteran was diagnosed with myasthenia gravis, but no etiological opinion was provided.  

The Veteran was afforded a VA central nervous system and neuromuscular diseases examination in October 2011.  The examiner affirmed the diagnosis of myasthenia gravis.  For the opinion, the examiner requested Dr. S., a neuromuscular specialist who worked at VA part-time in that capacity, to render an opinion about the relationship of burn pit exposure to myasthenia gravis.  Dr. S. opined that the Veteran had at least three members of his family, including his siblings, who had acetylcholine receptor positive myasthenia gravis, like the Veteran.  Dr. S. opined that the Veteran's condition was a genetically determined familial susceptibility to the same autoimmune disease.  Thus, "it would be very difficult to push the argument, that myasthenia gravis is environmental in nature in this gentleman."  The VA examiner expressed his agreement with Dr. S.'s opinion.  The examiner opined that the claimed myasthenia gravis was less likely than not proximately due to or the result of the Veteran's in-service injury, event, or illness, or proximately due to or the result of a service-connected condition.  The Veteran had a very strong family history of the same disease.  

VA treatment records document the diagnosis of myasthenia gravis.  However, they do not provide insight into the condition's etiology and are otherwise not relevant to the instant matter.  

After a thorough review of the evidence, the Board finds that service connection is not warranted for myasthenia gravis.  The evidence clearly shows that the Veteran suffers from this condition.  Thus, the present disability element of service connection is met.

However, service treatment records are silent for any diagnosis or symptoms of myasthenia gravis.  The Veteran acknowledges as much by claiming that he suffers this disease as a result of exposure to toxins released from burn pits during his service in Desert Storm/Shield.  However, in this regard, the Board accords the findings of the October 2011 VA examination significant probative weight.  Then, as noted above, the examiner enlisted the help of a neuromuscular expert in noting that the Veteran's family members also have myasthenia gravis.  Given this, it was concluded that the Veteran's argument was very difficult to prove and that it was more likely that the Veteran's disease was genetic in nature.  This opinion is supported by knowledge of the Veteran's medical history and by adequate rationale.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The only statements linking the Veteran's diagnosed myasthenia gravis to his military service are his own.  In this regard, the Board finds the statements to be not competent lay evidence.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding. Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

Here, the question of whether recurrent neuromuscular disorder such as myasthenia gravis is related to exposure to fumes from burn pits during military service, approximately 20 years earlier, is not something that can be determined by mere observation.  Nor is this question simple.  To assess the possibility of a relationship between events in service and the post-service diagnosis of myasthenia gravis requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with any symptoms reported.  As such, the Board finds that the Veteran's statements as to how his current disorder was caused are not competent evidence as to a nexus.  In any event, such statements are outweighed by the competent evidence of record.  

Absent any competent favorable evidence for the Veteran's claim, the Board finds that the preponderance of the evidence is against a finding that myasthenia gravis is etiologically related to the Veteran's military service, to include exposure to toxins from burn pits therein.  Therefore, service connection is not warranted.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for anxiety disorder, not otherwise specified, is granted.

Service connection for tinnitus is granted.

Service connection for myasthenia gravis is denied.  





REMAND

Though the Board grants entitlement to service connection for anxiety disorder in the instant decision, it finds that remand is necessary for the Veteran's claim of entitlement to service connection for PTSD.  First, in December 2015, the Board identified the July 2011 VA examination or opinion and noted that the complete report was missing.  The remaining report is sufficient to support a grant of service connection for anxiety, however it is inadequate to support a finding that the Veteran does not have PTSD, as a portion of the examination report that would ordinarily discuss the criteria of a PTSD diagnosis is absent.  On remand, efforts must be made to obtain a completed copy of this report.  

In addition, the Board finds that a new examination should be provided to determine whether the Veteran has PTSD.  The July 2009 and July 2011 VA examiners concluded that the Veteran does not have PTSD.  However, of record is a July 2009 mental status examination conducted for the Veteran's SSA disability appeal.  The examination appears to be thorough, and the Veteran was diagnosed with PTSD at that time by a psychologist.  The Board notes that the SSA examination did not discuss the diagnostic criteria for PTSD, and ordinarily the VA examination would be accorded more probative weight.  However, as noted above, the July 2011 VA examination report is incomplete.  In addition, the July 2011 VA examiner noted that it would be mere speculation to determine whether a full diagnosis of PTSD will be met in the future.  Almost six years later, the Board finds that a new examination is warranted to determine whether the Veteran has PTSD and whether it is related to his military service.  

Next, and as noted by the Board in December 2015, because adjudication of the service connection claim being remanded for additional development may impact adjudication of the Veteran's special monthly pension claim, the Board finds that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the Veteran's claim of entitlement to special monthly pension based on aid and attendance or housebound status must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant outstanding VA treatment records and associate those documents with the claims file.  In addition, associate a complete copy of the July 2011 VA examination for PTSD with the electronic record.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination for his claim of entitlement to service connection for PTSD.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a)  The examiner must determine whether the Veteran meets the DSM-IV criteria for PTSD.  

b)  If the Veteran is diagnosed with PTSD, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that PTSD was is related to the Veteran's military service.  

3.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


